28 N.Y.2d 969 (1971)
Charles W. Horne, Respondent,
v.
Law Research Service, Inc., Appellant and Third-Party Plaintiff. Western Union Telegraph Co., Third-Party Defendant.
Court of Appeals of the State of New York.
Submitted May 12, 1971.
Decided May 26, 1971.
Leibowitt, Milberg, Weiss & Fox for appellant.
Brown, Wood, Fuller, Caldwell & Ivey (Roger J. Hawke of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.